
	
		I
		111th CONGRESS
		1st Session
		H. R. 1073
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2009
			Mr. Rooney (for
			 himself, Mr. Miller of Florida,
			 Mr. Posey,
			 Mr. Stearns,
			 Mr. Mack, Mr. Mario Diaz-Balart of Florida,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Putnam,
			 Mr. Young of Florida, and
			 Mr. Mica) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To prohibit the use of funds to transfer individuals
		  detained at Naval Station, Guantanamo Bay, Cuba, to facilities in Florida or to
		  house such individuals at such facilities.
	
	
		1.Prohibition on use of funds
			 to transfer individuals detained at Naval Station, Guantanamo Bay, Cuba, to
			 facilities in FloridaNone of
			 the funds appropriated or otherwise made available to any Federal department or
			 agency may be used to transfer any individual detained by the United States at
			 Naval Station, Guantanamo Bay, Cuba, to any military installation located in
			 the State of Florida or any Federal detention center located in the State of
			 Florida or to house any such individual at such an installation or detention
			 center.
		
